Opinion issued November 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00983-CV
                           ———————————
                          YIGAL BOSCH, Appellant
                                       V.
                           TONI SCOTT, Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-00673

                         MEMORANDUM OPINION

      Appellant, Yigal Bosch, proceeding pro se, attempts to appeal from the trial

court’s interlocutory order, signed on November 17, 2014, which, among other

things, denied his emergency motion to void judgment. We dismiss the appeal for

want of jurisdiction.
      Generally, this Court has civil appellate jurisdiction over final judgments or

interlocutory orders specifically authorized as appealable by statute. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2014); Bison

Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d
352, 352–53 (Tex. 1998). “A judgment is final ‘if and only if either it actually

disposes of all claims and parties then before the court, regardless of its language,

or it states with unmistakable clarity that it is a final judgment as to all claims and

all parties.’” In re Vaishangi, Inc., 442 S.W.3d 256, 259 (Tex. 2014) (quoting,

inter alia, Lehmann, 39 S.W.3d at 192–93).

      According to the clerk’s record, filed in this Court on January 27, 2015, the

trial court’s November 17, 2014 order, among other things, denied the appellee’s

motion for summary judgment against all defendants seeking declaratory relief,

denied appellant’s emergency motion to void judgment, and stated that the order

was an interlocutory order. A review of the clerk’s record supports the court’s

statement that this order was not a final judgment because the order did not dispose

of all claims, and explicitly stated that it was an interlocutory order. Cf. In re

Vaishangi, Inc., 442 S.W.3d at 259; see also Lehmann, 39 S.W.3d at 192–93, 206.

Also, this interlocutory order does not fall under any of the orders that are



                                          2
authorized as appealable by statute. See, e.g., TEX. CIV. PRAC. & REM. CODE ANN.

§§ 51.014(a)(1)–(12); Stary, 967 S.W.2d at 352–53.

      On March 19, 2015, the Clerk of this Court notified the parties that this

Court might dismiss this appeal for want of jurisdiction unless appellant timely

filed a response showing how this Court has jurisdiction over the appeal. See TEX.

R. APP. P. 42.3(a), 43.2(f). Appellant failed to file a timely response.

                                  CONCLUSION

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                           3